             Case 3:21-cv-01164-JAG Document 1 Filed 04/15/21 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO


 UNIÓN DE TRONQUISTAS DE PUERTO                        Civil No.
 RICO, LOCAL 901
                                                       Notice of removal pursuant to Section 301 of
 Francisco Vega                                        the LMRA. Re: Union’s petition to vacate
                                                       arbitration award issued by Maité A. Alcántara
 Plaintiff                                             Mañaná in case nos. A-18-392, filed in the First
                                                       Instance Court of Puerto Rico, San Juan Part,
 v.                                                    Civil No. SJ2021CV01956.

 PEPSI COLA PUERTO RICO
 DISTRIBUTING

 Defendant


                                    NOTICE OF REMOVAL

TO THE HONORABLE COURT:

       COMES NOW the defendant, PEPSI COLA PUERTO RICO DISTRIBUTING

(hereinafter referred to as “Pepsi” or “defendant”), through the undersigned attorneys, and

respectfully states and prays:

       Pepsi removes this action, now pending in the courts of the Commonwealth of Puerto Rico,

First Instance Court, San Juan Part, Civil Case No. SJ2021CV01956, to the United States District

Court for the District of Puerto Rico. As grounds for the removal, Pepsi states as follows:

       1.       The plaintiff, Unión de Tronquistas de Puerto Rico, Local 901 (hereinafter referred to

as “Unión de Tronquistas” or “the Union”), is a labor organization representing employees in an

industry affecting commerce. As such, Unión de Tronquistas is a labor organization per defined in

29 U.S.C. §152(5) of the Labor Management Relations Act (“LMRA”).

       2.       Defendant, Pepsi, is an employer per defined in 29 U.S.C. §152(2) of the LMRA.

       3.       Pepsi and the Union are parties to a collective bargaining agreement (hereinafter

referred to as the “CBA”), under which the Union filed a grievance process against Pepsi, in
             Case 3:21-cv-01164-JAG Document 1 Filed 04/15/21 Page 2 of 5



representation, and for the benefit, of one of its members, Francisco Vega (hereinafter referred to as

“Vega” or “the grievant”) challenging Vega’s employment termination on August 1, 2017, in Case

No. A-18-392.

        4.       On February 26th, 2021, the Arbitrator, Maité A. Alcántara Mañaná, issued an

Award (hereinafter referred to as the “Award”), ruling that Vega’s August 1, 2017 termination was

justified in accordance with the CBA, the Pepsi’s Rules of Conduct, and the applicable law,

inasmuch as the evidence confirmed that he: violated Pepsi’s rules regarding insubordination and

the failure to follow written and verbal procedures.

        5.       On March 26th, 2021, the Union filed a Petition for Review of the Award in the

courts of the Commonwealth of Puerto Rico, specifically, the First Instance Court, San Juan Part, in

the case of Unión de Tronquistas de Puerto Rico, Local 901 v. Pepsi Cola Puerto Rico,

SJ2021CV01956. Copy of the Petition for Review was received by Pepsi on March 26, 2021. 1 By

means of its petition, the Union seeks to set aside and annul the Award, arguing that the Arbitrator

acted incorrectly when she determined that the Vega’s termination was justified pursuant to the

evidence, the applicable law and the CBA. Thus, the Union’s Petition for Review clearly hinges on

the interpretation of the CBA inasmuch as,in order for the Court to determine if it can vacate the

Award, it must necessarily interpret and analyze the terms of the CBA.

        6.       Therefore, removal of this civil action is proper, inasmuch as the Court has jurisdiction

over this matter pursuant to 29 U.S.C. §185, Section 301 of the LMRA. See Katir v. Columbia

University, 821 F.Supp. 900, 901 (S.D.N.Y. 1993), affirmed in 15 F.3d 23 (2nd Cir. 1994) (“An

action to vacate an arbitration award falls within” Section 301 of the LMRA, 29 U.S.C. §185);

Santiago Sánchez v. Gate Engineering, Corp., 193 F.Supp. 2d 392 (D.C. Puerto Rico 2002); Espino



1
 Thus, this Notice of Removal is timely pursuant to 28 U.S.C. §1446. This Notice is being filed within thirty (30)
days of defendant’s receipt of the petition.
                                                        2
               Case 3:21-cv-01164-JAG Document 1 Filed 04/15/21 Page 3 of 5



v. Volkswagen de Puerto Rico, 289 F.Supp. 979 (D.C. Puerto Rico 1968). Section 301 of the LMRA

allows a “[s]uit for violations of contracts between an employer and a labor organization representing

employees in an industry affecting commerce.” 29 U.S.C. § 185 (a). Moreover, a state law claim

implicating rights and duties under a CBA is preempted under § 301 if it basically is a claim of rights

under the CBA. See Fant v. New England Power Service Co., 239 F.3d 8, 14 (1st Cir. 2001).

Section 301 preempts state law claims if they require an interpretation of a collective bargaining

agreement. Lingle v. Norge Division of Magic Chef, Inc., 486 U.S. 399, 409 (1988).

          7.      The First Circuit has held that Section 301 preemption exists if “a court, in passing

upon the claim, would be required to interpret the collective bargaining agreement. In practice, this

test boils down to whether the asserted state-law claim plausibly can be said to depend upon the

meaning of one or more provisions within the collective bargaining agreement.” Filbotte v.

Pennsylvania Truck Lines, Inc., 131 F.3d 21, 26 (1st Cir. 1997). Said preemption of state law claims

is due because “[t]he possibility that individual contract terms might have different meanings under

state and federal law would inevitably exert a disruptive influence upon both the negotiation and

administration of collective agreements.” Teamsters Local 174 v. Lucas Flour Co., 369 U.S. 95, 103

(1985).

          8.      Section 301 has “authoritatively been held to grant jurisdiction to the federal courts

todetermine whether or not an arbitrator, acting pursuant to a collective bargaining agreement,

exceeded his authority in making an award.” Procter & Gamble Mfg. Co. v. Independent Oil and

Chemical Workers, 386 F.Supp. 213, 215 (D.C. Md. 1974). See also Ramos Santiago v. U.P.S.,

2006 WL 538813 (D.P.R. 2006) (finding that Section 301 (a) created subject matter jurisdiction

overan action to vacate an arbitration award); Santiago Sánchez v. Gate Engineering Corp., 193

F.Supp.2d 392 (D.P.R. 2002); Burns Int’l. Sec. Servs., Inc. v. Int’l Union, 47 F.3d 14 (2nd Cir.

1995).

                                                     3
            Case 3:21-cv-01164-JAG Document 1 Filed 04/15/21 Page 4 of 5



       9.      A case may be removed to federal court if it presents a “claim or right arising under

the Constitution, treatises or laws of the United States.” 28 U.S.C. § 1441(b). Furthermore, unless

otherwise expressly provided by Act of Congress, any civil action brought in a state court over which

the district courts of the United States have original jurisdiction may be removed by the defendant

tothe District Court of the United States. 28 USC § 1441(a). Therefore, removal of this civil action

isproper.

       10.     The only papers, pleadings, or orders that have been served upon the defendant in

thiscase is the Union’s Petition for Review, along with its corresponding exhibits. Copy of such

document is hereby attached in its original Spanish language version as Exhibit A.

       11.     On this date, Pepsi will file a motion in the First Instance Court of Puerto Rico, San

Juan Part, informing the state court of the filing of this notice of removal.

       WHEREFORE, Pepsi gives notice of the removal of this action pursuant to Sections 1441and

1446 of Title 28, United States Code, and requests that this cause of action proceed before thisCourt

as an action properly removed.

       RESPECTFULLY SUBMITTED.

       WE HEREBY CERTIFY that on April 15, 2021, a true and exact copy of this document

was served via certified mail, return receipt requested, to: José E. Carreras Rovira, Calle Del

Parque #352, Pda. 23, San Juan, P.R. 00912; Ricardo Goytia, P.O. Box 360381, San Juan, P.R.

00936-0381; Ricardo Goytia, P.O. Box 360381, San Juan, P.R. 00936-0381, and Mrs. Maité A.

Alcántara Mañaná, Arbitrator, Bureau of Conciliation and Arbitration, Puerto Rico Department

of Labor and Human Resources, Muñoz Rivera Avenue 505, Hato Rey, PR 00918; and that the

same was filed in the First Instance Court, San Juan Part, Case No SJ2021CV01956.

       In San Juan, Puerto Rico, this 15 day of April 2021.


                                               s/ José A. Silva Cofresí
                                                  4
Case 3:21-cv-01164-JAG Document 1 Filed 04/15/21 Page 5 of 5



                           José A. Silva Cofresí
                           USDC-PR 123506

                           s/Nicole Rodríguez Ugarte
                           Nicole Rodríguez Ugarte
                           USDC-PR No. 230612

                           SILVA-COFRESÍ, MANZANO & PADRÓ,
                           L.L.C.
                           P.O. Box 364187
                           San Juan, Puerto Rico 00936-4187
                           Tel. (787) 945-0381 / 0383
                           Fax: (787) 945-0399
                           E-mail: jsilva@scmplex.com
                                   nrodriguez@scmplex.com




                              5
